As filed with the Securities and Exchange Commission on November 21, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-4786 Ariel Investment Trust (Exact name of registrant as specified in charter) 200 East Randolph Drive Suite 2900 Chicago, Illinois, 60601 (Address of principal executive offices) (Zip code) Mareile Cusack 200 East Randolph Drive Suite 2900 Chicago, Illinois 60601 (Name and address of agent for service) with a copy to: Arthur Don, Esq. Greenberg Traurig, LLP 77 West Wacker Drive Suite 3100 Chicago, IL 60601 Registrant's telephone number, including area code: (312) 726-0140 Date of fiscal year end: September 30, 2012 Date of reporting period:September 30, 2012 Item 1. Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “Act”) (17 CFR 270.30e-1) One of Ariel Investments’ guiding principles is to communicate openly with our shareholders so they may gain a clear understanding of our investment philosophy, portfolio decisions and results, as well as our opinions on the underlying market. In reviewing the materials contained in The Patient Investor, please consider the information provided on this page. While our investment decisions are rooted in detailed analysis, it is important to point out that actual results can differ significantly from those we seek. We candidly discuss a number of individual companies. Our opinions are current as of the date they were written but are subject to change. We want to remind investors that the information in this report is not sufficient on which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. Ariel Fund, Ariel Appreciation Fund and Ariel Discovery Fund invest primarily in small and/or midsized companies. Investing in small and mid-cap stocks is riskier and more volatile than investing in large cap stocks, in part because smaller companies may not have the scale, depth of resources and other assets of larger firms. Ariel Fund and Ariel Appreciation Fund often invest a significant portion of their assets in companies within the consumer discretionary and financial services sectors and their performance may suffer if these sectors underperform the overall stock market. Ariel Focus Fund invests in large-capitalization stocks and is a non-diversified fund, which means its investments are concentrated in fewernames than diversified funds. Ariel Focus Fund generally holds 25-30 stocks and therefore may be more volatile than a more diversified investment. Equity investments are affected by market conditions. Ariel International Equity Fund and Ariel Global Equity Fund invest in foreign securities and may use currency derivatives and ETFs. Investments in foreign securities may underperform and may be more volatile than comparable U.S. stocks because of the risks involving foreign economies and markets, foreign political systems, foreign regulatory standards, foreign currencies and taxes. The use of currency derivatives and ETFs may increase investment losses and expenses and create more volatility. Investments in emerging and developing markets present additional risks, such as difficulties selling on a timely basis and at an acceptable price. The Ariel International Equity Fund and the Ariel Global Equity Fund are new with limited operating history and there can be no assurance that they will grow to economically viable sizes. Performance data quoted represents past performance. Past performance does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month-end for the Funds may be obtained by visiting our website, arielinvestments.com. Investors should consider carefully the investment objectives, risks, and charges and expenses before investing. For a current summary prospectus or full prospectus which contains this and other information about the funds offered by Ariel Investment Trust, call us at 800.292.7435 or visit our website, arielinvestments.com. Please read the summary prospectus or full prospectus carefully before investing. Distributed by Ariel Distributors, LLC, a wholly owned subsidiary of Ariel Investments, LLC. ARIEL INVESTMENT TRUST c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 800.292.7435 | arielinvestments.com low us on Twitter @ArielFunds and receive timely updates including: A Cheat Sheet to Understanding Statistical Summaries In response to shareholder feedback, we have provided key definitions for the statistical summaries that begin on page 27. Ticker Symbol: This is a unique identifier for each stock. Example: IFSIA is the ticker symbol used to identify Interface, Inc. Price: This is the stock price as of September 30, 2012. 52-Week Range: This column provides a stock’s lowest and highest price within a 52-week range. Earnings Per Share (EPS): EPS is a common indicator of a company’s profitability. This statistic tells investors how much profit a company has made per share within a given time period. (Comparing a company’s most recent EPS to its EPS in previous years is a standard method for analyzing how fast a company’s profits are growing.) Example: Interface, Inc. (IFSIA) had an EPS of .62 and .67 for 2010 and 2011, respectively. The data shows the company has recently increased its profits in 2011 and the estimated EPS illustrates that we expect this to continue in 2012. Price-Earnings (P/E): P/E represents the ratio of a company’s stock price (P-price) to its earnings per share (E-earnings). Theoretically, the P/E is a gauge of a stock’s value. This expectation incorporates how much investors are willing to pay for a stock. P/E can also be used to determine whether a stock is overvalued or undervalued, and whether it is a good stock to buy, hold or sell. Generally, a high P/E suggests the market anticipates a company will grow substantially and investors are willing to pay more for this expectation. On the other hand, a low P/E suggests a company is expected to grow at a slower rate. It could also indicate a company is undervalued and has the potential to exceed growth expectations. Market Capitalization: This is the calculated value (in millions) the market believes a company is worth. For example, if a company has 55 million shares outstanding*, each share with a market value of $100 today, the company’s market capitalization is $5.5 billion, (55,000,000 x $100 per share). Example: Interface, Inc. (IFSIA) has a market capitalization of $871 million 65,934,898 shares outstanding x $13.21 per share. *Shares Outstanding: The number of stock shares currently held by investors. 3 Annualized Quarter 1 Year 3 Year 5 Year 10 Year 15 Year Since Inception Ariel Fund (inception 11/6/86) Investor Class + 6.66% + 35.48% + 11.64% + 0.36% + 6.61% + 7.19% + 10.69% Institutional Class + Russell 2500TM Value Index + Russell 2000® Value Index + S&P 500® Index + Ariel Appreciation Fund (inception 12/1/89) Investor Class + 7.43% + 31.57% + 12.56% + 3.26% + 8.17% + 7.98% + 10.25% Institutional Class + Russell Midcap® Value Index + Russell Midcap® Index + S&P 500® Index + Ariel Focus Fund(inception 6/30/05) Investor Class + 5.59% + 18.81% + 8.03% – 0.76% – – + 2.18% Institutional Class + + + – – – + Russell 1000® Value Index + + + – – – + S&P 500® Index + – – + Ariel Discovery Fund(inception 1/31/11) Investor Class + 3.00% + 37.87% – + 3.74% Institutional Class + + – + Russell 2000® Value Index + + – + S&P 500® Index + + – + Ariel International Equity Fund(inception 12/30/11) Investor Class + 4.83% – 2.30% Institutional Class + – MSCI EAFE® Index + – + Ariel Global Equity Fund(inception 12/30/11) Investor Class + 4.59% – + 0.20% Institutional Class + – + MSCI AC World IndexSM + – + The inception date for the Institutional Class shares of all Funds is December 30, 2011. Performance information for the Institutional Class prior to that date reflects the actual performance of a Fund’s Investor Class (and uses the actual expenses of the Fund’s Investor Class, for such period of time), without any adjustments. For any such period of time, the performance of a Fund’s Institutional Class would have been substantially similar to, yet higher than, the performance of its Investor Class, because the shares of both classes are invested in the same portfolio of securities, but the classes bear different expenses, which are primarily differences in distribution and service fees. Descriptions for the indexes can be found in the individual fund summaries in the report. The Patient Investor September 30, 2012
